Name: Commission Decision No 2984/94/ECSC of 7 December 1994 amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty and amending Decision No 2854/72/ECSC on the possibility afforded to coal undertakings to postpone payment of the levy due
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  accounting;  financial institutions and credit;  EU finance;  coal and mining industries
 Date Published: 1994-12-08

 Avis juridique important|31994S2984Commission Decision No 2984/94/ECSC of 7 December 1994 amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty and amending Decision No 2854/72/ECSC on the possibility afforded to coal undertakings to postpone payment of the levy due Official Journal L 315 , 08/12/1994 P. 0007 - 0008 Finnish special edition: Chapter 1 Volume 3 P. 0214 Swedish special edition: Chapter 1 Volume 3 P. 0214 COMMISSION DECISION No 2984/94/ECSC of 7 December 1994 amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty and amending Decision No 2854/72/ECSC on the possibility afforded to coal undertakings to postpone payment of the levy dueTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof, Whereas High Authority Decision No 3-52 (1), as last amended by Commission Decision No 3616/93/ECSC (2), determines the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty; Whereas at its meeting on 24 November 1992 the Council requested the Commission to effect a progressive reduction in the levy, with a view to its complete abolition by not later than the expiry of the ECSC Treaty on 23 July 2002; Whereas, to maintain a simple and economical system of administrative machinery within the meaning of the third paragraph of Article 5 of the Treaty, it seems desirable, in order to administer the levy efficiently during the transition period leading to its abolition, to change the frequency of the declarations and payments; Whereas these changes would entail only a minimal loss of income from levies; Whereas, lastly, the deadlines given in Articles 3 and 4 of Commission Decision No 2854/72/ECSC (3) must coincide with those for sending output returns and consequently the provisions of Decision No 2854/72/ECSC should be amended in line with the new provisions of Decision No 3-52 and of High Authority Decision No 2-52 (4), as last amended by Commission Decision 2983/94/ECSC (5), HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Decision No 3-52, the words 'From 20 February 1953, . . ., on the twentieth day of each month' are replaced by the words 'From 20 April 1995, . . ., on the twentieth day of every third month'. Article 2 Decision No 2854/72/ECSC is amended as follows: 1. In Article 1 (1), the word 'monthly' is replaced by the word 'quarterly'. 2. In Article 2, the words 'the following month' are replaced by the words 'the second month following the end of the quarter'. 3. In Article 3 (1), the words 'of each month for the preceding month, starting 20 February 1973' are replaced by the words 'of each third month for the preceding quarter, with effect from 20 April 1995', the words 'on the last day of the preceding month' by the words 'on the last day of the preceding quarter', and the words 'on the last day of the month before the preceding month' by the words 'on the last day of the last quarter but one'. 4. In Article 4 (1), the words 'on the 20th day of each month' are replaced by the words 'on the twentieth day of every third month' and the words 'on the last day of the preceding month' by the words 'on the last day of the preceding quarter'. Article 3 This Decision shall enter into force on 1 January 1995. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1994. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ ECSC No 1, 30. 12. 1952, p. 4. (2) OJ No L 328, 29. 12. 1993, p. 19. (3) OJ No L 299, 31. 12. 1972, p. 17. (4) OJ ECSC No 1, 30. 12. 1952, p. 3. (5) See page 6 of this Official Journal.